                                             1   Robert A. Julian (SBN 88469)
                                                 Cecily A. Dumas (SBN 111449)
                                             2   BAKER & HOSTETLER LLP
                                                 1160 Battery Street, Suite 100
                                             3   San Francisco, CA 94111
                                                 Telephone:     628.208.6434
                                             4   Facsimile:     310.820.8859
                                                 Email: rjulian@bakerlaw.com
                                             5   Email: cdumas@bakerlaw.com
                                             6   Eric E. Sagerman (SBN 155496)
                                                 Lauren T. Attard (SBN 320898)
                                             7   BAKER & HOSTETLER LLP
                                                 11601 Wilshire Blvd., Suite 1400
                                             8   Los Angeles, CA 90025-0509
                                                 Telephone: 310.820.8800
                                             9   Facsimile: 310.820.8859
                                                 Email: esagerman@bakerlaw.com
                                            10   Email: lattard@bakerlaw.com
                                            11   Counsel to the Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW
                           SAN FRANCISCO




                                            13                            UNITED STATES BANKRUPTCY COURT

                                            14                            NORTHERN DISTRICT OF CALIFORNIA

                                            15                                    SAN FRANCISCO DIVISION

                                            16   In re:                                           Bankruptcy Case
                                                                                                  No. 19-30088 (DM)
                                            17   PG&E CORPORATION
                                                                                                  Chapter 11
                                            18            -and-                                   (Lead Case)
                                                                                                  (Jointly Administered)
                                            19   PACIFIC GAS AND ELECTRIC
                                                 COMPANY,
                                            20                       Debtors.                     STATEMENT OF THE OFFICIAL
                                                                                                  COMMITTEE OF TORT CLAIMANTS
                                            21   □ Affects PG&E Corporation                       REGARDING AUGUST 27, 2019
                                                                                                  STATUS CONFERENCE ON
                                            22   □ Affects Pacific Gas and Electric Company       ESTIMATION
                                            23   ■ Affects both Debtors                           Date:    August 27, 2019
                                                                                                  Time:    9:30 a.m. (Pacific Time)
                                            24   *All papers shall be filed in the Lead Case,     Place:   United States Bankruptcy Court
                                                 No. 19-30088 (DM)                                         Courtroom 17, 16th Floor
                                            25                                                             San Francisco, CA 94102
                                            26

                                            27

                                            28


                                           Case: 19-30088         Doc# 3672   Filed: 08/23/19   Entered: 08/23/19 11:41:24    Page 1 of
                                                                                           4
                                             1           The Official Committee of Tort Claimants (the “TCC”) respectfully submits this Statement
                                             2   with respect to the August 27, 2019 Status Conference in this case. The TCC has the same principal
                                             3   goals for estimation as the TCC described in its August 7, 2019, estimation brief: (1) streamline
                                             4   estimation to the greatest extent possible; and, (2) in order to evaluate how to streamline the
                                             5   proceedings, the TCC needs the Debtors to inform the Court and the TCC the legal and factual
                                             6   bases for contesting the Debtors’ liability for the fires. The Debtors have agreed their equipment
                                             7   caused the fires, but have not identified the legal and factual bases for denying liability for the fires
                                             8   they caused.
                                             9           The TCC’s goals remain the same, first, to obtain the Debtors’ explanation of their legal
                                            10   and factual bases for denying they are liable for the fires they admit their equipment caused.
                                            11   Second, with that explanation in hand, the TCC would be able to evaluate procedures for estimation.
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 Additionally, and just as important, with the Debtors’ identification of the bases for their denial of
                           SAN FRANCISCO




                                            13   liability, the parties and the Court would be able to determine the scope of discovery of the liability
                                            14   issues the Debtors identify, and the length of time for that discovery. That identification is
                                            15   fundamental under the standards of Rule 7026 of the Federal Rules of Bankruptcy Procedure
                                            16   (“Bankruptcy Rules”) and Rule 26 of the Federal Rules of Civil Procedure, made applicable to
                                            17   the estimation proceeding by Bankruptcy Rule 9014, so that the parties and the Court can determine
                                            18   the scope and timing of discovery.
                                            19           The Debtors’ identification is especially appropriate in this case, given the controlling
                                            20   authority that the Debtors’ admission that their equipment caused the fires, as set forth in the
                                            21   Cal Fire reports (that identify PG&E’s violations of law), places the burden on the Debtors to
                                            22   explain and prove they were not liable for the fires, and hence should be disclosing the factual and
                                            23   legal bases for denying their liability. See, e.g., Scally v Pac. Gas & Elec. Co., 23 Cal. App. 3d
                                            24   806, 820-21 (1972) (holding that a fire started by a tree branch falling on PG&E uninsulated lines
                                            25   establishes PG&E’s liability under doctrine of res ipsa loquitor as a matter of law); Mata v. Pac.
                                            26   Gas & Elec. Co., 224 Cal. App. 4th 309, 313 (2014), as modified on denial of reh'g (Mar. 26, 2014)
                                            27   (holding that if PG&E had violated a law then it would have been liable for negligence per se).
                                            28

                                                                                                  -2-
                                           Case: 19-30088       Doc# 3672      Filed: 08/23/19     Entered: 08/23/19 11:41:24          Page 2 of
                                                                                            4
                                             1          In an August 22, 2019 letter, the Debtors proposed an estimation process that is antithetical
                                             2   to Bankruptcy Rule 7026’s early identification of liability legal and factual bases, and the legal
                                             3   consequences of their admission that their equipment caused the fires. The Debtors’ letter proposed
                                             4   that just prior to the estimation hearings, the TCC would file an opening brief identifying the legal
                                             5   and factual liability issues to be tried, the Debtors would respond, and the TCC would put on its
                                             6   estimation case first. There are several infirmities in that plan, but two are most glaring. First, the
                                             7   Debtors should today explain the legal and factual bases for trying to evade liability for the fires
                                             8   after admitting the Debtors caused the fires. The TCC should not have to wait until the estimation
                                             9   hearings to receive that most fundamental explanation that shapes preparation for the hearings.
                                            10   Second, prior to the pretrial conference, the TCC requests the Court determine whether PG&E’s
                                            11   admission that it caused the fires as described in the Cal Fire reports shifts the burden of disproving
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 liability to the Debtors under the controlling case authority for the application of res ipsa loquitor
                           SAN FRANCISCO




                                            13   and negligence per se in this case. That ruling would decide which party would present its
                                            14   estimation evidence first at the estimation hearings.
                                            15          In furtherance of these goals, the TCC requests the Court to order the following case
                                            16   management orders:
                                            17          1.      Order the Debtors to explain the legal and factual bases for denying liability for the
                                            18   fires that the Debtors admit they caused within two weeks of the August 27, 2019 status conference.
                                            19   A copy of the TCC’s August 22, 2019 letter and interrogatory request for that information is
                                            20   attached hereto as Exhibit A.
                                            21          2.      Order the parties to appear at a status conference one week after serving their
                                            22   interrogatory responses for the purpose of (i) determining whether the Debtors have identified the
                                            23   issues fully, (ii) scheduling briefing on the application of res ipsa loquitor and negligence per se in
                                            24   order for the Court to determine the burden of proof at the hearings, and thereby narrow the hearings
                                            25   by such a ruling, and (iii) scheduling a Pretrial Conference for the estimation hearings. The TCC
                                            26   believes those determinations are within this Court’s jurisdiction in aid of preparing the issues for
                                            27   estimation prior to the Pretrial Conference. In connection with the Pretrial Conference, the Court
                                            28   and the parties will have an opportunity, based on the rulings the Court has made through that date,
                                                                                                 -3-
                                           Case: 19-30088     Doc# 3672       Filed: 08/23/19     Entered: 08/23/19 11:41:24         Page 3 of
                                                                                           4
                                             1   to shape and narrow the estimation proceedings, including consent to core jurisdiction if
                                             2   appropriate, considering the extent to which the case has been shaped and narrowed at the time.
                                             3          3.      Order the Debtors to commence production of documents that support their denial
                                             4   of liability for the Tubbs, Camp, Atlas, Nuns and Redwood fires immediately (and the other fires
                                             5   thereafter) and produce the select documents described in the TCC’s letter request to the Debtors,
                                             6   that the TCC will produce at the status conference, so the TCC may commence fundamental
                                             7   preparation for the estimation hearings.
                                             8          4.      Order the Debtors, the Official Committee of Unsecured Creditors, the Ad Hoc
                                             9   Group of Subrogation Claim Holders and the TCC to submit an agreed set of mediators, including
                                            10   at least one former bankruptcy judge or specialist, to the Court one week in advance of the next
                                            11   status conference for consideration as mediators in this case.
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW
                           SAN FRANCISCO




                                            13   Dated: August 23, 2019                               Respectfully Submitted,
                                            14
                                                                                                      BAKER & HOSTETLER LLP
                                            15
                                                                                                      By:     /s/ Robert A. Julian
                                            16                                                                Robert A. Julian
                                            17                                                        Counsel to the Official Committee of Tort
                                                                                                      Claimants
                                            18

                                            19
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                -4-
                                           Case: 19-30088     Doc# 3672      Filed: 08/23/19     Entered: 08/23/19 11:41:24          Page 4 of
                                                                                          4
